



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Redman, 2014 ONCA 249

DATE: 20140331

DOCKET: C52937

Rosenberg, Cronk and Juriansz JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Inskip Redman

Appellant

Richard Litkowski, for the appellant

Rick Visca, for the respondent

Heard: March 28, 2014

On appeal from the conviction entered on March 8, 2010
    and the sentence imposed on October 14, 2010 by Justice Gisele M. Miller of the
    Superior Court of Justice, sitting with a jury.

APPEAL BOOK ENDORSEMENT

[1]

We agree with the appellant that there was no air of reality to wilful
    blindness and it should not have been left with the jury as a root of
    culpability. In addition the trial judge failed to refer to any evidence from
    which the jury could make a determination based on wilful blindness.

[2]

We cannot be satisfied that the jury did not consider wilful blindness
    in reaching its verdict.

[3]

Accordingly, the appeal is allowed, the conviction is set aside and a
    new trial is ordered.


